DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed July 6, 2021, with respect to the rejection(s) of claim(s) 1 and 6  under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishibashi (US 2014/0331440 cited in IDS).
Claim Objections
Claim 1 is objected to because of the following informalities:  “suctions system” in line 19 should be suction system.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishibashi (US 2014/0331440 cited in IDS) .
Regarding claim 1, Ishibashi figure 4 teaches a substrate cleaning apparatus comprising: 
a substrate holding mechanism (71-74) configured to hold and rotate a substrate; 
a cleaning-liquid supply nozzle (87,88) configured to supply a cleaning liquid onto the substrate held by the substrate holding mechanism; 

a suction system (assembly of 137 suction passage, 138 vacuum-exhaust line) coupled to the roll cleaning tool and configured to suck the cleaning liquid from the substrate through the roll cleaning tool while the roll cleaning tool is cleaning the substrate, 
wherein the suctions system includes: 
a cleaning liquid suction pipe (137) coupled to the roll cleaning tool; and 
a vacuum line (138) coupled to the cleaning liquid suction pipe.[0055-68]
Regarding claim 6, Ishibashi figure 4 teaches a substrate cleaning method. Ishibashi teaches the cleaning liquid is supplied from the upper cleaning liquid supply nozzles 87, 88 and the not-shown lower cleaning liquid supply nozzles onto the upper surface and the lower surface of the wafer W. While the wafer W is rotated and the cleaning liquid is supplied to the wafer W, the roll sponges 77, 78 are rotated about their horizontally-extending axes and come into sliding contact with the upper and lower surfaces of the wafer W to scrub the upper and lower surfaces of the wafer W.[0057] Therefore, Ishibashi teaches supplying a cleaning liquid onto a substrate from a cleaning-liquid supply nozzle and rubbing a roll cleaning tool against the substrate in the presence of the cleaning liquid to clean the substrate.
Ishibashi further teaches a suction passage 137, branching off from the drain 117, is provided in the cleaning body 115.  This suction passage 137 is coupled to a vacuum-exhaust line 138 having a vacuum source, such as a vacuum pump, so that the suction passage 137 can suck the gas from the gap between the circumferential surface of the roll sponge 78 and the inner circumferential surface 115a of the cleaning body 115 through the drain 117.  Therefore, as shown in FIG. 4, air surrounding the roll sponge 78 is drawn into the gap, thereby forming downward flow.  This downward flow can prevent the cleaning fluid from being scattered, and can also prevent the processing debris (e.g., abrasive grains and polishing debris), which has been removed from the roll sponge 78, from adhering to the roll sponge 78 again. Cleaning of the roll sponge 78 is performed while rotating the roll sponge 78.[0067-68]
Therefore Ishibashi further suggests while sucking the cleaning liquid from the substrate through the roll cleaning tool while the roll cleaning tool is cleaning the substrate, by use of a suction system coupled to the roll cleaning tool.
Regarding claim 7, Ishibashi figures 1-4 teach a substrate processing apparatus comprising: 
a polishing unit (1 polishing section) configured to polish a substrate; and 
a substrate cleaning apparatus (cleaning section 8) configured to clean the substrate that has been polished by the polishing unit, 
wherein the substrate cleaning apparatus includes: 
a substrate holding mechanism (71-74) configured to hold and rotate the substrate; 
a cleaning-liquid supply nozzle (87, 88) configured to supply a cleaning liquid onto the substrate held by the substrate holding mechanism; 
a roll cleaning tool (78 cleaning sponge) configured to clean the substrate by rubbing the substrate in the presence of the cleaning liquid; and 
a suction system (assembly of 137 suction passage, 138 vacuum-exhaust line) coupled to the roll cleaning tool and configured to suck the cleaning liquid from the substrate through the roll cleaning tool while the roll cleaning tool is cleaning the substrate, by use of a suction system coupled to the roll cleaning tool, and 
wherein the suctions system includes: 
a cleaning liquid suction pipe (137) coupled to the roll cleaning tool; and 
a vacuum line (138) coupled to the cleaning liquid suction pipe.
Ishibashi further teaches a suction passage 137, branching off from the drain 117, is provided in the cleaning body 115.  This suction passage 137 is coupled to a vacuum-exhaust line 138 having a vacuum source, such as a vacuum pump, so that the suction passage 137 can suck the gas from the gap between the circumferential surface of the roll sponge 78 and the inner circumferential surface 115a of the cleaning body 115 through the drain 117.  Therefore, as shown in FIG. 4, air surrounding the roll sponge 78 is drawn into the gap, thereby forming downward flow.  This downward flow can prevent the cleaning 
Therefore Ishibashi further suggests while sucking the cleaning liquid from the substrate through the roll cleaning tool while the roll cleaning tool is cleaning the substrate, by use of a suction system coupled to the roll cleaning tool.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5,  and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 2014/0331440 cited in IDS) as applied to claim 1 above, and further in view of Ishibashi (US 2015/0144164 cited in IDS).
Regarding claim 2, Ishibashi 440 is silent to the suction system further includes: a suction valve attached to the cleaning liquid suction pipe.
Ishibashi 164 is directed towards a substrate cleaning apparatus wherein figure 10 teaches a vacuum source 97, such as a vacuum pump, is coupled to the gas suction line 81.  This gas suction line 81 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a suction valve as taught in Ishibashi 164 to remove abrasive grains and polishing debris from the surface of the substrate.[0130]
Regarding claim 3, Ishibashi 164 teaches the opening and closing operations of the gas supply valve 101 and the gas suction valve 103 are controlled by the valve controller 105 thereby reading on a controller configured to control operation of the suction valve.[0132]
Ishibashi 440 further teaches a suction passage 137, branching off from the drain 117, is provided in the cleaning body 115.  This suction passage 137 is coupled to a vacuum-exhaust line 138 having a vacuum source, such as a vacuum pump, so that the suction passage 137 can suck the gas from the gap between the circumferential surface of the roll sponge 78 and the inner circumferential surface 115a of the cleaning body 115 through the drain 117.  Therefore, as shown in FIG. 4, air surrounding the roll sponge 78 is drawn into the gap, thereby forming downward flow.  This downward flow can prevent the cleaning fluid from being scattered, and can also prevent the processing debris (e.g., abrasive grains and polishing debris), which has been removed from the roll sponge 78, from adhering to the roll sponge 78 again. Cleaning of the roll sponge 78 is performed while rotating the roll sponge 78 thereby suggesting the controller being configured to keep the suction valve open during cleaning of the substrate with the roll cleaning tool.[0067-68]
Regarding claim 5, Ishibashi figure 4 teaches cleaning fluid supply source 141 through the fluid passages 131, 132 to the cleaning nozzles 121, 122, and is then supplied as fluid jet from the cleaning nozzles 121, 122 onto the circumferential surface of the roll sponge 78 thereby reading on an inner rinsing liquid supply line coupled to the cleaning liquid suction pipe, a connection point between the cleaning liquid suction pipe and the inner rinsing liquid supply line being located between the suction valve and the roll cleaning tool.[0063]
Regarding claim 9, Ishibashi 164 is directed towards a substrate cleaning apparatus wherein figure 10 teaches a vacuum source 97, such as a vacuum pump, is coupled to the gas suction line 81.  This gas suction line 81 is provided with a gas suction valve 103.  The gas suction valve 103 operates so as to repeatedly open and close a gas passage of the gas suction line 81 with the same period as that of the gas supply valve 101 thereby suggesting the suction system further includes a suction valve attached to the cleaning liquid suction pipe.[0131]
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 2014/0331440 cited in IDS) as applied to claim 1 above, and further in view of Hirose (US 7,010,826).
Regarding claim 4, Ishibashi teaches the roll sponges 77, 78 are rotated about their horizontally-extending axes thereby suggesting the roll cleaning tool includes a shaft and a sponge member that covers a peripheral surface of the shaft.[0057]
Ishibashi is silent to the shaft has a main flow passage extending in the shaft, a plurality of openings formed in the peripheral surface of the shaft, and a plurality of branch flow passages providing fluid communication between the main flow passage and the plurality of openings; and the cleaning liquid suction pipe is coupled to the main flow passage.
Hirose is directed towards a substrate cleaning tool wherein figure 6 teaches brush member 46 is made of water permeable material allowing the cleaning liquid flowing in the passage 50 to be ejected from the surface of the member 46.[col 6 lines 5-30]		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a main flow passage extending in the shaft as tuaght by Hirose to effetvely remove the particles.
Therefore the combination of Ishibashi and Hirose suggests the cleaning liquid suction pipe is coupled to the main flow passage as figure 4 of Ishibashi teaches the cleaning liquid suction pipe being coupled to the cleaning nozzles (121, 122).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 2014/0331440 cited in IDS), as applied to claims 1 and 7 above, and further in view of Wang (US 2010/0325913).
Regarding claim 10, Ishibashi is silent to the suction system further includes a gas-liquid separation tank attached to the vacuum line.
Wang is directed towards a substrate processing method wherein figure 3 teaches gas-liquid separator 34 and a suction flow control valve 36 are interposed in the suction line 30.[0074]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a gas-liquid separator as taught in Wang in order so as to separate the gas and liquid and discharge.[0074]
Regarding claim 11, Wang figure 3 teaches gas-liquid separator 34 and a suction flow control valve 36 are interposed in the suction line 30 thereby reading on the suction system further includes a gas-liquid separation tank attached to the vacuum line.[0074]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711